Citation Nr: 1039400	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  03-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder 
to include as secondary to service-connected chronic gastritis 
and GERD.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder 
to include as secondary to the Veteran's left knee disorder.

4.  Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in October 2002 and February 
2004 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.

In June 2006, the Board remanded these matters to the RO to 
obtain Social Security disability records and to provide the 
Veteran with a VA examination and opinion.   These issues where 
remanded again in October 2008 to provide the Veteran with 
another VA examination and opinion.  After accomplishing the 
requested actions to the extent possible, the RO continued the 
denial of each claim (as reflected in the June 2010 supplemental 
statement of the case (SSOC)) and returned these matters to the 
Board for further appellate consideration.

The issues of entitlement to service connection for a left knee 
disorder, a right knee disorder and a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence shows that a depressive 
disorder did not begin during service, is not otherwise related 
to active military service, and was not caused or aggravated by 
the service-connected chronic gastritis and gastroesophageal 
reflux disease (GERD).

CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by the 
Veteran's active military service and it was not proximately due 
to or aggravated by service-connected chronic gastritis and GERD.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

After careful review of the claims folder, the Board finds that 
letters dated in June 2002 and August 2006 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Specifically, the letters advised the Veteran what 
information and evidence was needed to substantiate his service 
connection claim for a psychiatric disorder, claimed as a nervous 
disorder.  The August 2006 letter informed him of how VA 
determines disability ratings and effective dates.  The August 
2006 letter also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records and records from 
other Federal agencies.  

The information in the June 2002 letter was provided to the 
Veteran prior to the initial AOJ decision of his claim.  However, 
the notice provided in the August 2006 letter was satisfied 
subsequent to the initial AOJ decision.  The Board finds that 
this error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of the supplemental 
statement of the case issued in June 2010 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  The Veteran will not be prejudiced by the 
Board proceeding to decide his claim, as the timing error did not 
affect the essential fairness of the adjudication.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file 
contains the Veteran's service treatment records, private 
treatment records, VA treatment records, VA examination reports 
dated in August 2006 and October 2009 and social security 
disability records.  

The August 2006 and October 2009 VA examination reports reflect 
that the examiners conducted a review of the Veteran's claims 
file in addition to obtaining an oral history from the Veteran 
and evaluating the Veteran.  The examiners discussed the relevant 
evidence of record.  Following the above, the examiners provided 
a diagnosis and a nexus opinion, which appears to be based on the 
evidence of record.  As such, the Board finds the August 2006 and 
October 2009 VA examinations are adequate for rating purposes.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion).

In addition, as noted in the Introduction, this claim was 
previously remanded in June 2006 to obtain social security 
disability records and to provide the Veteran with a VA 
examination and opinion.   The claims file shows that the 
Veteran's social security disability records have been associated 
with the file and the Veteran was provided with a VA examination 
for his psychiatric disorder in August 2006.  The examiner 
provided an adequate rationale with respect to the opinion of 
whether the Veteran's psychiatric disorder is related to service.  
Thereafter, the Board remanded the issue in October 2008 to 
provide the Veteran with a VA examination to determine whether 
the Veteran's depressive disorder was caused by or aggravated by 
service or is secondary to his service-connected gastritis and 
GERD.  The record contains an October 2009 VA examination report 
that addresses the questions raised in the October 2008 remand.  
Accordingly, the Board finds that there has been substantial 
compliance with the June 2006 and October 2008 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the file that there are additional 
relevant records available that have not yet been obtained.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.

II.  Merits of the Claim for Service Connection

The Veteran claims that he has a nervous disorder that is related 
to military service.  He also contends that his nervous disorder 
is secondary to his service-connected chronic gastritis and GERD.  
Specifically, he asserts that his chronic gastritis and GERD 
provokes anxiety and depression and it does not permit him to 
function adequately.  

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be presumed for certain chronic diseases 
that are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The medical evidence of record establishes that the Veteran 
currently has a diagnosis of a psychiatric disorder.  VA 
examination reports dated in October 2006 and October 2009 show 
that the Veteran was diagnosed with a depressive disorder, not 
otherwise specified.  In addition, a private psychiatric 
evaluation in October 2001 provides a diagnosis of a slight 
depressive disorder with anxiety.  

The medical evidence of record does not indicate the Veteran 
incurred a depressive disorder during service, incurred a 
psychosis within one year of service or manifested a continuity 
of symptomatology indicative of depression in the first several 
years following discharge from service.  See 38 C.F.R. § 3.303; 
Pond, 12 Vet. App. at 346.  Specifically, the Veteran's service 
treatment records do not show that the Veteran complained of or 
received treatment for depression or any other psychiatric 
disorder during service.  The Board observes that a post service 
treatment record dated in May 1969 provides a diagnosis 
psychophysiologic gastrointestinal reaction. Nonetheless, the 
first evidence of treatment for or a diagnosis of a depressive 
disorder and/or anxiety was in 2001, approximately 34 years after 
the Veteran was discharged from service in September 1967.  
Significantly, during a May 2001 VA examination, it was 
specifically noted tht he had not had any psychiatric treatment 
prior to April 2001.  The passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 
 
Furthermore, the evidence of record reveals that the Veteran's 
current diagnosis of a depressive disorder is not related to 
active military service.  In this regard, the record contains two 
negative VA opinions.  In August 2006, after reviewing the 
Veteran's claims file to include his service treatment records 
and evaluating the Veteran, a VA examiner provided the opinion 
that the Veteran's current depressive disorder is not caused by 
or a result of military service.  She supported this opinion by 
noting that there was no evidence of psychiatric complaints, 
psychiatric findings or psychiatric treatment during military 
service and there was no evidence that the Veteran was 
hospitalized during service and diagnosed with 
psychophysiological gastrointestinal reaction as the Veteran had 
previously reported in a VA treatment record.  She also explained 
that the Veteran reported that he became depressed after he 
suffered a work accident in 2000, which resulted in him retiring 
due to medical disability and that the Veteran did not seek 
psychiatric treatment until 2001, after his work accident.  The 
record contains another VA examination report dated in October 
2009.  After evaluating the Veteran and reviewing the claims 
file, the examiner provided the opinion that the Veteran's 
depressive disorder is not caused or aggravated by his period of 
active duty.  She noted that there was no evidence of psychiatric 
complaints, findings or treatment during military service.  She 
also found it significant that the Veteran was able to work until 
2000, until he was incapacitated after a work accident, after 
which he sought psychiatric treatment.  The Board finds these 
opinions to be highly probative as the examiners reviewed the 
Veteran's pertinent medical records and provided a clear 
rationale for their opinions consistent with the evidence of 
record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion).

The only evidence that indicates that the Veteran's depressive 
disorder is related to military service is from Veteran's own 
statements.  Lay persons can provide an account of observable 
symptoms, such as a depressive mood.  See Caldwell v. Derwinski, 
1 Vet. App. 466, 469 (1991).  However, lay assertions regarding 
medical matters, such as an opinion that a psychiatric disorder 
was caused or aggravated by military service, have no probative 
value because lay persons are not competent to offer such medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (professional opinions are required to address areas of 
knowledge requiring expertise).  The Veteran is not a licensed 
health care professional; therefore, the lay evidence offered by 
the Veteran is not competent medical evidence and does not prove 
a relationship between the Veteran's depressive disorder and his 
military service.  

As the Veteran contends that his psychiatric disorder is 
secondary to his service-connected chronic gastritis and GERD, 
the Board will also address the merits of the claim for service 
connection on a secondary basis.  Under section 3.310(a) of VA 
regulations, service connection may also be established on a 
secondary basis for a disability, which is proximately due to, or 
the result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient of evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006.  The new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to the current level of disability.  71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 has 
been applied by VA in Allen-type cases since 1995.  Consequently, 
the Board will apply the older version of 38 C.F.R. § 3.310 
regarding the Veteran's service connection claim for a 
psychiatric disorder, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The evidence of record shows that the Veteran has a current 
diagnosis of a depressive disorder and he is service-connected 
for chronic gastritis and GERD; therefore, the threshold question 
is whether the evidence indicates that the Veteran's depressive 
disorder is proximately caused or aggravated by the service-
connected chronic gastritis and GERD.  The Board observes that 
the record does not contain any medical opinion indicating a link 
between the Veteran's depressive disorder and his service-
connected gastritis and GERD.  In fact, the record contains 
persuasive evidence to the contrary.  Specifically, an October 
2009 VA examination and opinion reveals the Veteran's depressive 
disorder is less likely than not secondary to or permanently 
aggravated by the service-connected gastritis and GERD.  The 
examiner provided this opinion after reviewing the claims file 
and evaluating the Veteran.  She noted that there is no evidence 
in the medical literature of a direct physiological consequence 
between the Veteran's service-connected condition and a 
depressive condition.  She explained that a chronic medical 
condition can increase the risk, exacerbate or aggravate a 
depressive condition; however, in this case the longitudinal 
medical evidence suggests that the service-connected condition 
has not aggravated the Veteran's depressive disorder.  The 
examiner asserted that the Veteran was able to work until 2000 
when he was incapacitated due to a work accident and there is no 
evidence of significant limitation in his social functioning.  
The Board finds that this opinion is probative as the examiner 
provided a clear rationale for her opinion based on medical 
literature and the evidence of record.  

With respect to the Veteran's lay statements that his psychiatric 
disorder is related to his service-connected gastritis and GERD, 
the Board notes that the lay evidence offered by the Veteran is 
not competent medical evidence and does not prove a relationship 
between the Veteran's depressive disorder and his service-
connected chronic gastritis and GERD.  As the competent medical 
evidence does not link the Veteran's current depressive disorder 
to his service-connected gastritis and GERD, service connection 
on a secondary basis is not warranted.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim and therefore, the benefit of 
the doubt rule is not for application.  See Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 U.S.C.A. § 
5107.   Accordingly, the Veteran's claim of entitlement to 
service connection for a psychiatric disorder to include as 
secondary to the Veteran's service-connected chronic gastritis 
and GERD is not warranted.


ORDER

Entitlement to service connection for a psychiatric disorder to 
include as secondary to service-connected chronic gastritis and 
GERD is denied.


REMAND

Unfortunately, after a review of the record, the Board concludes 
that further development is necessary prior to adjudicating the 
remaining issues on appeal.  

In the October 2008 Board remand, the Board requested that the 
Veteran be evaluated for his bilateral knee disorder.  The 
examiner was requested to address the issues of whether the 
Veteran's bilateral knee disorder was related to service and/or 
whether the Veteran's right knee disorder was secondary to the 
Veteran's left knee disorder.  The Veteran was provided with a VA 
examination in October 2009.  After reviewing the claims file and 
physically evaluating the Veteran's bilateral knee disorder, the 
examiner provided a negative opinion.  The Board observes that 
when the examiner discussed the history of the Veteran's 
bilateral knee disorder, he did not mention the April 1967 
service treatment record that documented that the Veteran sought 
treatment for painful knee.  The record does not indicate which 
knee the Veteran complained about and no diagnosis was provided 
in the record.  The examiner also did not mention a post-service 
private medical report dated in September 1976 that revealed the 
Veteran had been seen for left knee pain since 1971 and there was 
evidence of osteoarthritic changes without trauma.  Furthermore, 
the examiner did not discuss these medical records as part of his 
rationale for his opinion.  It appears that the examiner may have 
over looked this evidence.  Thus, the Board finds that another VA 
opinion is necessary.  

With respect to the claim for TDIU, it is inextricably 
intertwined with the claims being remanded because the outcome of 
these claims may have a bearing upon the claim for TDIU.  As 
such, the Board will defer action on the issue of entitlement to 
a TDIU until after the issues of entitlement to service for a 
bilateral knee disorder have been adjudicated.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both issues 
have been considered).

Accordingly, the case is REMANDED for the following action:

1.	Send the claims folder to the VA examiner 
who conducted the VA examination of the 
Veteran's bilateral knee disorder in October 
2009 for another opinion after reviewing the 
April 1967 service treatment record that 
documents a complaint of knee pain and the 
post service private treatment record dated 
in September 1976.  The examiner is 
requested to review all other pertinent 
records associated with the claims file and 
offer an opinion to the following questions:
a.	Whether any left knee disorder found 
on examination is at least as likely 
as not (i.e., a 50 percent or greater 
probability) related to active 
military service to include the knee 
pain reported in service.  
b.	Whether any right knee disorder found 
on examination is at least as likely 
as not (i.e., a 50 percent or greater 
probability) related to active 
military service to include the knee 
pain reported in service.  
c.	If the answer to question (b) is 
negative, whether any right knee 
disorder found on examination is at 
least as likely as not (i.e., a 50 
percent or greater probability) caused 
by or aggravated by the Veteran's left 
knee disorder.  

The examiner should provide a complete 
rationale for all conclusions reached and 
the foundation for all conclusions should be 
clearly set forth.  The examiner is 
requested to address the April 1967 service 
treatment record that shows the Veteran's 
complaint of knee pain, as well as, the 
September 1976 treatment record that shows 
the Veteran's left knee was diagnosed with 
osteoarthritis as part of his rationale.  

Please send the claims folder to the 
examiner for review in conjunction with the 
examination.

2.	If the examiner who conducted the October 
2009 VA examination is unavailable, schedule 
the Veteran for a VA examination to 
determine the etiology of any bilateral knee 
disorder that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file and offer an opinion to the 
following questions:
a.	Whether any left knee disorder found 
on examination is at least as likely 
as not (i.e., a 50 percent or greater 
probability) related to active 
military service to include the knee 
pain reported in service.  
b.	Whether any right knee disorder found 
on examination is at least as likely 
as not (i.e., a 50 percent or greater 
probability) related to active 
military service to include the knee 
pain reported in service.  
c.	If the answer to question (b) is 
negative, whether any right knee 
disorder found on examination is at 
least as likely as not (i.e., a 50 
percent or greater probability) caused 
by or aggravated by the Veteran's left 
knee disorder.  

The examiner should provide a complete 
rationale for all conclusions reached and 
the foundation for all conclusions should be 
clearly set forth.  The examiner is 
requested to address the April 1967 service 
treatment record that shows the Veteran's 
complaint of knee pain, as well as, the 
September 1976 treatment record that shows 
the Veteran's left knee was diagnosed with 
osteoarthritis as part of his or her 
rationale.  

Please send the claims folder to the 
examiner for review in conjunction with the 
examination.

3.	Upon completion of the foregoing, 
readjudicate the Veteran's claims of 
entitlement to service connection for a left 
knee disorder, a right knee disorder and 
entitlement to a TDIU, based on a review of 
the entire evidentiary record.  If the 
benefit sought on appeal remains denied, the 
RO should provide the Veteran and his 
representative with a supplemental statement 
of the case and the opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


